Case 2:20-cv-06970-FLA-PLA Document 23-1 Filed 12/28/20 Page 1 of 9 Page ID #:86




   1
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
Case 2:20-cv-06970-FLA-PLA Document 23-1 Filed 12/28/20 Page 2 of 9 Page ID #:87




   1
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
Case 2:20-cv-06970-FLA-PLA Document 23-1 Filed 12/28/20 Page 3 of 9 Page ID #:88




   1
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
Case 2:20-cv-06970-FLA-PLA Document 23-1 Filed 12/28/20 Page 4 of 9 Page ID #:89




   1
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
Case 2:20-cv-06970-FLA-PLA Document 23-1 Filed 12/28/20 Page 5 of 9 Page ID #:90




   1
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
Case 2:20-cv-06970-FLA-PLA Document 23-1 Filed 12/28/20 Page 6 of 9 Page ID #:91




   1
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
Case 2:20-cv-06970-FLA-PLA Document 23-1 Filed 12/28/20 Page 7 of 9 Page ID #:92




   1
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
Case 2:20-cv-06970-FLA-PLA Document 23-1 Filed 12/28/20 Page 8 of 9 Page ID #:93




   1
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
Case 2:20-cv-06970-FLA-PLA Document 23-1 Filed 12/28/20 Page 9 of 9 Page ID #:94




   1
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
